Citation Nr: 0737211	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  00-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for frostbite and Raynaud's 
phenomenon, claimed as a cold injury of the feet.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1984, from November 1990 to June 1991, and from 
September 1997 to January 1998.  He also performed active 
duty for training and inactive duty training at various 
dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for frostbite 
residuals and Raynaud's phenomenon.  

The case was last before the Board in June 2007, at which 
time it was remanded to the RO in order to afford the veteran 
the opportunity to appear for another hearing before a 
Veterans Law Judge.  On October 1, 2007, the veteran 
presented testimony at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is of record.  


FINDINGS OF FACT

1.  The veteran is not a combat veteran.  

2.  The pertinent service medical records (SMRs) are missing 
and all reasonable attempts to locate them have failed. 

3.  The veteran has testified competently and credibly that 
he was treated for frostbitten feet during active service in 
1980 and 1982. 

4.  Competent medical evidence reflects a diagnosis of 
Raynaud's phenomenon and frostbite residuals due to active 
service.  




CONCLUSION OF LAW

Raynaud's phenomenon of the feet with frostbite residuals was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request.  VA has made multiple attempts to 
locate the missing SMRs and personnel records.  No pertinent 
record has been found.  

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist was harmless 
and will not be further discussed.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as Raynaud's disease, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The veteran's SMRs and most of his service personnel records 
for his first period of active service are missing.  Each 
attempt to locate these records proved fruitless.  
Unfortunately, his service connection claim is based on 
events that occurred during this period of active service.  
Where the pertinent service department records are missing, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A DD Form 214, which is the only relevant personnel record 
located, reflects that the veteran served a period of active 
military service from March 1980 to March 1984.  The document 
reflects that during that time, he served one year on foreign 
soil and was awarded an Overseas Service Ribbon.  He served 
as an aircraft powerplant repairer.  His claim of having 
incurred frostbite while serving in Korea is not inconsistent 
with this document, as it corroborates his claimed overseas 
duty.  

In addition to a DD Form 214 that indicates that the veteran 
could have served in Korea as claimed, the favorable evidence 
includes the veteran's lay testimony, and competent medical 
nexus evidence, albeit based on the veteran's reported 
history.  

In March 1998, the veteran requested service connection for 
frostbite and Raynaud's phenomenon.  He noted that those 
symptoms first arose in 1980.  

In May 2000, the veteran testified before an RO hearing 
officer that while at Fort Dix, New Jersey, in 1980 he had 
guard duty in the snow and that afterward he sought treatment 
for frostbite of the feet at the military medical center.  He 
testified that later, at Fort Benning, a doctor told him that 
he had Raynaud's and frostbite. 

In November 2001, the veteran testified before a former 
Veterans Law Judge that he had foot pains at Fort Dix and 
again in Korea and was treated by the Army both times.  He 
testified that except for military duty, he had always lived 
in a warm climate and was not exposed to the cold.

In November 2001, S. Raymond, M.D., opined that after 
reviewing the veteran's SMRs it is mostly likely that 
Raynaud's phenomenon is due to cold injuries suffered during 
military service when the veteran experienced frostbite.  

In March 2004, the veteran reported that his feet became 
symptomatic at temperatures below 60 degrees.  He reported 20 
years of stomping his feet to restore the circulation.  He 
submitted private medical reports dated in the later 1990s 
that note Raynaud's disease.  

In May 2005, the veteran underwent a VA cold injuries 
examination.  The physician reviewed the medical history, 
noted that the pertinent SMRs were not available, and 
elicited a history of symptoms from the veteran.  The 
physician ruled out other risk factors for vascular disease.  
The diagnoses were bilateral cold injury residuals/frostbite, 
bilateral peripheral neuropathy, right foot neuroma, and 
right foot Raynaud's phenomena.  The physician concluded, 
"So, just based on veteran's history his frostbite is at 
least as likely as not occurred during active service."  

In October 2007, the veteran testified before the undersigned 
Veterans Law Judge that his feet were twice exposed to 
frostbite during active service.  He testified that the first 
exposure occurred at Fort Dix, New Jersey, and the second 
occurred in Korea.  He testified that in 1997 a military 
physician told him that his feet had been injured by 
frostbite and prescribed nifedipine.  

The question for Board resolution is whether the veteran's 
testimony is both competent and credible, such that service 
connection can be considered based on the favorable, 
uncontroverted medical nexus evidence offered by two 
physicians.

Lay statements are competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran's statements may 
therefore be used to determine whether his feet were exposed 
to freezing weather and when this occurred.  He may also 
competently recall, and he has recalled, having received 
medical treatment for frostbitten feet during active service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005) (first-hand 
knowledge of factual matter, where not diagnosis or etiology, 
is competent).  The Board therefore finds the veteran's 
testimony competent with respect to having been frostbitten 
only during active service in 1980 and in 1982.  

Having found the veteran's testimony competent, the next 
question is whether the veteran's testimony and statements 
are credible.  The medical professionals who considered his 
history have found his current medical status to be 
consistent with that history.  Thus, these sources tend to 
bolster his credibility.  

Next, the Court in Washington found persuasiveness in the 
fact that VA did not put the appellant on notice that the 
SMRs were lost until after he reported that his SMRs would 
corroborate his claim.  Id., at 369.  Applying that concept 
to the present case, when the veteran testified about his 
frostbite and medical treatment, he reasonably believed that 
his SMRs might be found and would then corroborate his 
testimony.  Indeed, VA has informed him that if the SMRs are 
located, VA will honor the date of initial application.  
Thus, our veteran is still on notice that his SMRs might be 
located.  This concept tends to add credibility to the 
testimony. 

In Caluza, the Court also explained that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or to a certain extent, bad 
character; however, in expressing that view, the Court cited 
state court cases and Federal court cases that no doubt, do 
not operate in VA's non-adversarial adjudication system, as 
set forth at Douglas v. Derwinski, 2 Vet. App. 435, 442-43 
(1992).  Caluza, at 508.

After considering all evidence of record and considering VA's 
non-adversarial system, where VA is not a party trying to 
disprove a claim, the Board finds that the veteran has 
testified credibly that he incurred frostbitten feet during 
active service.  

Finally, in Washington, supra, the Court stressed "The Board 
cannot make findings based on the absence of evidence in the 
appellant's SMRs when it does not have the benefit of 
reviewing such records in their entirety."  Washington, 
19 Vet. App. at 370.  The Court also stressed that the Board 
must not rely on the lack of evidence of the claimed 
disability in the few available SMRs, even where the veteran 
did not allege the claimed injury for a number of years after 
service.  Id., at 371.   

After considering all of the evidence of record, including 
the testimony, the Board finds that the evidence favors 
service connection for frostbite residuals, including 
Raynaud's phenomenon.  


ORDER

Service connection for frostbite residuals, including 
Raynaud's phenomenon, is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


